Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-11 have been examined in this application.  This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed 06/02/2019 has been acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1- 5 are directed to a system for demand transfer modelling, Claims 6-10 are directed to a method for demand transfer modelling and Claim 11 are directed to an article of manufacture for demand transfer modelling.
Claim 1 recites a system for demand transfer modelling, Claim 6 recites a method for demand transfer modelling and Claim 11 recites an article of manufacture for demand transfer modelling, which include collecting a set of drivers of sales of a plurality of products of a predefined category from one or more sources of information,; aggregating the collected set of drivers of sales of the plurality of a predefined category and a recorded sales of each product within a predefined time period; generating a data matrix of the aggregated set of drivers to provide a multivariate multi- structure, wherein 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in demand analytics. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “memory”, “hardware processors”, “modules”, and “non-transitory computer-readable medium”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to extracting and receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306.  Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-5 and 7-10 recite the additional elements of the data matrix includes an independent matrix and a dependent matrix; the independent matrix forms with the set of drivers of sales along with the inventory of each of the one or more products; the dependent matrix comprises number of columns that equal to number of products and each column represents individual product sales; the demand transfer value from the demand transfer estimation module is used to modify the number of facings which is in proportion to the demand transfer values and also to provide visibility on demand transference that happens across different products;  and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 6 and 11.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff et al., US Publication No 20190012682A1 [hereinafter Shariff], and in view of Mukherjee et al., US Publication No 20170061452A1 [hereinafter Mukherjee].
Regarding Claim 1, Shariff specifically teaches 
A system comprising: at least one memory storing a plurality of instructions; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules (Shariff Par. 25, “In some embodiments, the at least one memory and the computer program code for calculating the real time demand are further configured to, with the processor, cause the apparatus to access user search data,”);
a data collection module configured to collect a set of drivers of sales of a plurality of products of a predefined category from one or more source of information, wherein the one or more sources include a point of sale (POS), an inventory management, a historical promotion, a competitor information, store category level demographic information and a store level weather information (Shariff Par. 7-“ In some embodiments, calculating the real time demand comprises accessing user search data, the user search data generated by a user interacting with a promotion and marketing service to identify a requested promotion, determining a first classification of the user search data by parsing the user search data into one or more terms, applying one or more terms within the user search data to a search index, wherein the first classification is configured to generate a mapping from the one or more terms within the user search data to at least one of a service or merchant, determining a second classification of the user search data, wherein the second classification identifies a requested redemption location for the requested promotion, and generating the identification pair for the search data that is representative of a promotion tuple, the identification pair comprising the first classification and the second classification.”; Par. 9, “An "identification pair" may be comprised of at least two searched attributes or, in some embodiments, a first classification and a second classification, the first classification identifying a category, subcategory, service or merchant, and the second classification identifying a location, sub-location, promotion area, or any geographic indication. In some embodiments, an identification pair may comprise a category (of a product, service or experience) and a location, the identification pair indicative of one or more promotions. For example, in some embodiments, the user search data may be received and a category specific data and location specific data may be extracted or otherwise identified. The location specific data and category specific data may be indicative or able to be associated with a promotion, promotion tuple in the context of calculating a real time demand, or a virtual offer in the context of forecasting a predicted demand.”);
a data aggregation module configured to aggregate the collected set of drivers of sales of the plurality of a predefined category and a recorded sales of each product within a predefined time period, …(Shariff Par. 6-“In some embodiments, a method may be provided for forecasting demand comprising generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub -category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, “; Par. 68-“The probability may be based on associated consumer data related to, for example, at least” ; Par. 78 – “Aggregation” refers to processes whereby data is gathered, consolidated, formatted, stored, and expressed in summary form or a common format. “Aggregation” by consumer or “consumer aggregation” may refer to gathering, consolidating, formatting, storing, and expressing data (e.g., searched attributes) associated to a particular consumer or consumer ID. For example, consumer aggregation may include accessing or expressing consumer search data or searched attributes associated with the consumer (or consumer ID) received from the search system or from a particular client device. Similarly, aggregation by location or location aggregation may refer to gathering, consolidating, formatting, storing, and expressing data (e.g., consumer search data or searched attributes) associated with a particular location (e.g., Chicago) or hyper-location (e.g., Wrigleyville neighborhood of Chicago).”)
…wherein the set of drivers of sales include a demographic data associated with the plurality of products, and a recorded information of one or more competitors of the plurality of products, the inventory management, the historical promotion, and the weather. (Shariff Par. 70-“[ historical promotion] Analyzing “explicit data,” such as user-provided data in user profiles, preferences, and/or promotion purchase history, for example, may allow the promotional system to better target promotion types or impressions to consumers.”; Par. 83-[inventory]“In some examples, however, one or more demanded offers may already be present in an inventory. In such examples, the method, apparatus and computer program product described herein is operable to modify or otherwise adjust the demand to account for a current inventory of offers. Other adjustments may also be performed, based on seasonality, economic conditions, geography, climate and/or the like.”; Par. 90-[weather] “In some example embodiments, the demand module 102 may adjust the forecasted demand based on factors, such as, but not limited to seasonality, economic conditions, holidays, weather and/or the like.”; Par. 123-[competitor] -“The corresponding attribute data may comprise one or more of category data, sub-category data, competitor feature data, time data, financial stability risk data, median credit data, count of judgment data, risk level data, or web data (e.g., reviews, review scores, “likes” or the like).”; Par. 153 –[demographic] “As shown in block 404 of FIG. 4, an apparatus, such as the promotional system 1410, may include means, such as the demand module 102, the processor 1402 or the like, for calculating a probability that a consumer would buy a virtual offer. In some examples, the consumer data may be used as an input signal to a virtual offer generation system that is configured to use the consumer data to model the likelihood that a consumer would buy a particular virtual offer. For example, based on information such as demographic, area, historical stats, gender, income and/or the like, the model may output a probability that one or more consumer would purchase a particular virtual offer. In one embodiment, characteristics (e.g., mean or median income) of an area, demographic, or gender associated with a consumer may factor into the calculation of the probability that a consumer would buy a virtual offer.”).
a model development module configured to analyze the processed data into a multivariate multi-structure machine learning model to enable simultaneous consideration of each of the one or more products behavior with respect to other products availability; (Shariff Par.-120- The data may then be normalized and supplied to a classifying model as attribute data. The process may then include training the classifying model to recognize one or more patterns indicative of a return rate of a provider in accordance with the attribute data. When given a provider and corresponding attribute data, the process may then identify a class of the provider in accordance with a plurality of corresponding attribute data, wherein the identification is determined based on one or more patterns determinative of a return rate by the classifying model. The corresponding attribute data may comprise one or more of category data, sub-category data, competitor feature data, time data, financial stability risk data, median credit data, count of judgment data, risk level data, or web data (e.g., reviews, review scores, "likes" or the like).; Par. 167-“ In some embodiments, additionally or alternatively, a total demand may be calculated using, in part, consumer activity (e.g., consumer search data or user search data) to identify, for example, additional sales that may have occurred if adequate supply was available to purchase. For example, in an exemplary embodiment, consumer activity, such as performing a search or browsing through the website/app, may be used to infer an intent to buy a promotion if, for instance, an acceptable promotion were found (e.g., available for purchase). In some embodiments, to do this, the consumer search data may be captured, parsed, and/or classified. For example, consumer search data may be captured in the form of text, characters, or the like input by a consumer or, in some examples, in the form of a browsing pattern.”; Par. 199-“ In some embodiments, each of the classifiers may be a trainable classifier that is adapted using supervised learning or unsupervised learning.”).
a scenario generation module configured to generate one or more scenarios using one or more missing products and aggregated set of drivers of sales of the one or more products of the predefined category; (Shariff Par.-251-252- “In some embodiments, providing a dashboard for the use cases described above may include a method to compute and scale a fill rate metric across multiple levels of geography and/or taxonomy. In some examples, the demand for a given identification pair may be estimated using search data, historical sales, and the probability of users from other subdivisions to travel to that division, for that promotion (e.g., product, service, or experience). Projected sales from existing promotions of the identification pair may then be used to compute a fill rate for the pair as min (Projected Supply, Projected Demand)/Projected Demand, which may then be aggregated to any level of geography or taxonomy. ; In some embodiments, the dashboard may be configured to include the flexibility to cut the data across varying levels of granularity for both geography and level of taxonomy, the ability to provide an end to end view of the Demand Gap.fwdarw.Deal Supply.fwdarw.Lead Supply chain, the intelligence to consistently point users towards the areas of greatest opportunity, the speed to quickly move from cut to cut as discoveries are made.”)
a sale estimation module configured to estimate a sale of each product corresponding to availability of inventory of each of the one or more products of the predefined category and the generated one or more scenarios; (Shariff Par.-6- “In some embodiments, a method may be provided for forecasting demand comprising generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub-category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, wherein the probability is generated at least based on historical data related to the particular consumer and one or more related consumers, determining an estimated number of units to be sold for the virtual offer as a function of at least the probability, the estimated number of units representing a predicted demand, calculating a real time demand, wherein the real time demand is generated based on a plurality of generated identification pairs for the predetermined time period, and determining, using a processor, total demand by summing the predicted demand and the real time demand.; Par. 251-“ In some embodiments, providing a dashboard for the use cases described above may include a method to compute and scale a fill rate metric across multiple levels of geography and/or taxonomy. In some examples, the demand for a given identification pair may be estimated using search data, historical sales, and the probability of users from other subdivisions to travel to that division, for that promotion (e.g., product, service, or experience). Projected sales from existing promotions of the identification pair may then be used to compute a fill rate for the pair as min (Projected Supply, Projected Demand)/Projected Demand, which may then be aggregated to any level of geography or taxonomy.”) 
and a demand transfer estimation module configured to estimate a demand transfer of each product using the estimated sale of each of the one or more products. (Shariff Par.-92- “Using the residual demand, the supply ID module 104 is configured to assign each offer defined by the residual demand to one or more merchants in an instance in which the merchant is able to provide the same or similar goods, services and/or experiences as defined by the forecasted demand. In some examples, the one or more merchants may be determined based on a global listing of merchants stored in a merchant database. As such, to the extent the merchant provides a good, service or experience that matches or is related to a demanded offer, the demanded offer may be assigned or otherwise linked to that merchant. Each merchant may therefore be assigned zero or more demanded offers as defined by the residual demand. As such, each demanded offer may be assigned to zero or more merchants.”)
Shariff teaches use of pivot table in Par. 154 and the following feature is expounded upon by Mukherjee:
a data matrix generation module configured to generate a data matrix of the aggregated set of drivers to provide a multivariate multi-structure, wherein the data matrix comprises a plurality of columns and rows of the aggregated set of drivers of sales of the plurality of products of the predefined category and the recorded sales of each product within the predefined time period (Mukherjee Abstract- “A system and method of forecasting using low-rank matrix completion is presented. Sales data is gathered. The data is divided into four different matrices, with two matrices covering a similar time period one year apart and another matrix covering a time period of similar length to the time period to be forecast. Matrix completion methods are performed on the four matrices in various orders. Two matrices are combined to form one sub-problem, then two matrices are combined to form a second sub-problem. The two sub-problems are solved using a matrix completion method to create a forecast of the time period in question.”; Par. 52-“ One method of solving the above problems is to forecast items in groups (also known as clusters). In other words, instead of forecasting what each individual SKU will sell, one would place a SKU in a group with other SKUs that have similar characteristics. Then, one forecasts what the group of SKUs would sell. Data series 430, data series 440, and data series 450 could be forecast as a group. The forecast could then be used to order the proper number of items for each of the three SKUs. While there are currently existing methods and systems for grouping SKUs, it would be desirable to have a more accurate method and system of grouping SKUs for forecasting purposes. Modeling in groups is also known as multivariate modeling.”).
a structure facilitation module configured to process the aggregated data of the collected set of drivers of sales of a predefined category and a recorded sales of each product within a predefined time period to facilitate the data matrix to improve demand transfer accuracy (Mukherjee Abstract- “A system and method of forecasting using low-rank matrix completion is presented. Sales data is gathered. The data is divided into four different matrices, with two matrices covering a similar time period one year apart and another matrix covering a time period of similar length to the time period to be forecast. Matrix completion methods are performed on the four matrices in various orders. Two matrices are combined to form one sub-problem, then two matrices are combined to form a second sub-problem. The two sub-problems are solved using a matrix completion method to create a forecast of the time period in question.”; Par. 52-“ One method of solving the above problems is to forecast items in groups (also known as clusters). In other words, instead of forecasting what each individual SKU will sell, one would place a SKU in a group with other SKUs that have similar characteristics. Then, one forecasts what the group of SKUs would sell. Data series 430, data series 440, and data series 450 could be forecast as a group. The forecast could then be used to order the proper number of items for each of the three SKUs. While there are currently existing methods and systems for grouping SKUs, it would be desirable to have a more accurate method and system of grouping SKUs for forecasting purposes. Modeling in groups is also known as multivariate modeling.”).
Shariff and Mukherjee are directed to demand forecasting. It would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have improved upon the pivot table of Shariff and include additional data within a matrix, as taught by Mukherjee, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff with the motivation of having more accurate methodologies and systems for forecasting purposes (Mukherjee Par. 2).
Regarding Claim 6, Shariff specifically teaches 
A processor-implemented method comprising: collecting, via one or more hardware processors, a set of drivers of sales of a plurality of products of a predefined category from one or more sources of information, wherein the one or more source of information includes a point of sale (POS), an inventory management, a historical promotion, a competitor information, a demography of the point of sale and store level weather information; (Shariff Par. 7-“ In some embodiments, calculating the real time demand comprises accessing user search data, the user search data generated by a user interacting with a promotion and marketing service to identify a requested promotion, determining a first classification of the user search data by parsing the user search data into one or more terms, applying one or more terms within the user search data to a search index, wherein the first classification is configured to generate a mapping from the one or more terms within the user search data to at least one of a service or merchant, determining a second classification of the user search data, wherein the second classification identifies a requested redemption location for the requested promotion, and generating the identification pair for the search data that is representative of a promotion tuple, the identification pair comprising the first classification and the second classification.”; Par. 9, “An "identification pair" may be comprised of at least two searched attributes or, in some embodiments, a first classification and a second classification, the first classification identifying a category, subcategory, service or merchant, and the second classification identifying a location, sub-location, promotion area, or any geographic indication. In some embodiments, an identification pair may comprise a category (of a product, service or experience) and a location, the identification pair indicative of one or more promotions. For example, in some embodiments, the user search data may be received and a category specific data and location specific data may be extracted or otherwise identified. The location specific data and category specific data may be indicative or able to be associated with a promotion, promotion tuple in the context of calculating a real time demand, or a virtual offer in the context of forecasting a predicted demand.”; Par. 25, “In some embodiments, the at least one memory and the computer program code for calculating the real time demand are further configured to, with the processor, cause the apparatus to access user search data,”);
aggregating, via one or more hardware processors, the collected set of drivers of sales of the plurality of a predefined category and a recorded sales of each product within a predefined time period,… (Shariff Par. 6-“In some embodiments, a method may be provided for forecasting demand comprising generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub -category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, “; Par. 68-“The probability may be based on associated consumer data related to, for example, at least” ; Par. 78 – “Aggregation” refers to processes whereby data is gathered, consolidated, formatted, stored, and expressed in summary form or a common format. “Aggregation” by consumer or “consumer aggregation” may refer to gathering, consolidating, formatting, storing, and expressing data (e.g., searched attributes) associated to a particular consumer or consumer ID. For example, consumer aggregation may include accessing or expressing consumer search data or searched attributes associated with the consumer (or consumer ID) received from the search system or from a particular client device. Similarly, aggregation by location or location aggregation may refer to gathering, consolidating, formatting, storing, and expressing data (e.g., consumer search data or searched attributes) associated with a particular location (e.g., Chicago) or hyper-location (e.g., Wrigleyville neighborhood of Chicago).”; Par. 25)
… wherein the set of drivers of sales include a demographic data associated with the plurality of products and a recorded information of one or more competitors of the plurality of products; (Shariff Par. 123-[competitor] -“The corresponding attribute data may comprise one or more of category data, sub-category data, competitor feature data, time data, financial stability risk data, median credit data, count of judgment data, risk level data, or web data (e.g., reviews, review scores, “likes” or the like).”; Par. 153 –[demographic] “As shown in block 404 of FIG. 4, an apparatus, such as the promotional system 1410, may include means, such as the demand module 102, the processor 1402 or the like, for calculating a probability that a consumer would buy a virtual offer. In some examples, the consumer data may be used as an input signal to a virtual offer generation system that is configured to use the consumer data to model the likelihood that a consumer would buy a particular virtual offer. For example, based on information such as demographic, area, historical stats, gender, income and/or the like, the model may output a probability that one or more consumer would purchase a particular virtual offer. In one embodiment, characteristics (e.g., mean or median income) of an area, demographic, or gender associated with a consumer may factor into the calculation of the probability that a consumer would buy a virtual offer.”).
analyzing, via one or more hardware processors, the processed data into a multivariate multi-structure machine learning model to enable simultaneous consideration of each of the one or more products behavior with respect to other products availability; (Shariff Par.-120- The data may then be normalized and supplied to a classifying model as attribute data. The process may then include training the classifying model to recognize one or more patterns indicative of a return rate of a provider in accordance with the attribute data. When given a provider and corresponding attribute data, the process may then identify a class of the provider in accordance with a plurality of corresponding attribute data, wherein the identification is determined based on one or more patterns determinative of a return rate by the classifying model. The corresponding attribute data may comprise one or more of category data, sub-category data, competitor feature data, time data, financial stability risk data, median credit data, count of judgment data, risk level data, or web data (e.g., reviews, review scores, "likes" or the like).; Par. 167-“ In some embodiments, additionally or alternatively, a total demand may be calculated using, in part, consumer activity (e.g., consumer search data or user search data) to identify, for example, additional sales that may have occurred if adequate supply was available to purchase. For example, in an exemplary embodiment, consumer activity, such as performing a search or browsing through the website/app, may be used to infer an intent to buy a promotion if, for instance, an acceptable promotion were found (e.g., available for purchase). In some embodiments, to do this, the consumer search data may be captured, parsed, and/or classified. For example, consumer search data may be captured in the form of text, characters, or the like input by a consumer or, in some examples, in the form of a browsing pattern.”; Par. 199-“ In some embodiments, each of the classifiers may be a trainable classifier that is adapted using supervised learning or unsupervised learning.”).
generating, via one or more hardware processors, one or more scenarios using one or more missing products and the aggregated set of drivers of sales of the one or more products of the predefined category; (Shariff Par.-251-252- “In some embodiments, providing a dashboard for the use cases described above may include a method to compute and scale a fill rate metric across multiple levels of geography and/or taxonomy. In some examples, the demand for a given identification pair may be estimated using search data, historical sales, and the probability of users from other subdivisions to travel to that division, for that promotion (e.g., product, service, or experience). Projected sales from existing promotions of the identification pair may then be used to compute a fill rate for the pair as min (Projected Supply, Projected Demand)/Projected Demand, which may then be aggregated to any level of geography or taxonomy. ; In some embodiments, the dashboard may be configured to include the flexibility to cut the data across varying levels of granularity for both geography and level of taxonomy, the ability to provide an end to end view of the Demand Gap.fwdarw.Deal Supply.fwdarw.Lead Supply chain, the intelligence to consistently point users towards the areas of greatest opportunity, the speed to quickly move from cut to cut as discoveries are made.”)
estimating, via one or more hardware processors, a sale of each product corresponding to availability of inventory of each of the one or more products of the predefined category and the generated one or more scenarios; (Shariff Par.-6- “In some embodiments, a method may be provided for forecasting demand comprising generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub-category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, wherein the probability is generated at least based on historical data related to the particular consumer and one or more related consumers, determining an estimated number of units to be sold for the virtual offer as a function of at least the probability, the estimated number of units representing a predicted demand, calculating a real time demand, wherein the real time demand is generated based on a plurality of generated identification pairs for the predetermined time period, and determining, using a processor, total demand by summing the predicted demand and the real time demand.; Par. 251-“ In some embodiments, providing a dashboard for the use cases described above may include a method to compute and scale a fill rate metric across multiple levels of geography and/or taxonomy. In some examples, the demand for a given identification pair may be estimated using search data, historical sales, and the probability of users from other subdivisions to travel to that division, for that promotion (e.g., product, service, or experience). Projected sales from existing promotions of the identification pair may then be used to compute a fill rate for the pair as min (Projected Supply, Projected Demand)/Projected Demand, which may then be aggregated to any level of geography or taxonomy.”) 
and estimating, via one or more hardware processors, a demand transfer of each product using the estimation of each product using the one or more generated scenarios and estimated sale of each product corresponding to availability of inventory of each of the one or more products of the predefined category. (Shariff Par.-92- “Using the residual demand, the supply ID module 104 is configured to assign each offer defined by the residual demand to one or more merchants in an instance in which the merchant is able to provide the same or similar goods, services and/or experiences as defined by the forecasted demand. In some examples, the one or more merchants may be determined based on a global listing of merchants stored in a merchant database. As such, to the extent the merchant provides a good, service or experience that matches or is related to a demanded offer, the demanded offer may be assigned or otherwise linked to that merchant. Each merchant may therefore be assigned zero or more demanded offers as defined by the residual demand. As such, each demanded offer may be assigned to zero or more merchants.”)
Shariff teaches use of pivot table in Par. 154 and the following feature is expounded upon by Mukherjee:
generating, via one or more hardware processors, a data matrix of the aggregated set of drivers to provide a multivariate multi- structure, wherein the data matrix comprises a plurality of columns and rows of the aggregated set of drivers of sales of the plurality of products of the predefined category and the recorded sales of each product within the predefined time period; (Mukherjee Abstract- “A system and method of forecasting using low-rank matrix completion is presented. Sales data is gathered. The data is divided into four different matrices, with two matrices covering a similar time period one year apart and another matrix covering a time period of similar length to the time period to be forecast. Matrix completion methods are performed on the four matrices in various orders. Two matrices are combined to form one sub-problem, then two matrices are combined to form a second sub-problem. The two sub-problems are solved using a matrix completion method to create a forecast of the time period in question.”; Par. 52-“ One method of solving the above problems is to forecast items in groups (also known as clusters). In other words, instead of forecasting what each individual SKU will sell, one would place a SKU in a group with other SKUs that have similar characteristics. Then, one forecasts what the group of SKUs would sell. Data series 430, data series 440, and data series 450 could be forecast as a group. The forecast could then be used to order the proper number of items for each of the three SKUs. While there are currently existing methods and systems for grouping SKUs, it would be desirable to have a more accurate method and system of grouping SKUs for forecasting purposes. Modeling in groups is also known as multivariate modeling.”; Par. 23-“ As used herein, “processor” and/or “processing module” means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processors of the various embodiments disclosed herein can comprise CPU 210.”).
processing, via one or more hardware processors, the aggregated data from the collected set of drivers of sales of the plurality of a predefined category and a recorded sales of each product within a predefined time period to facilitate the data matrix to improve demand transfer accuracy; (Mukherjee Abstract- “A system and method of forecasting using low-rank matrix completion is presented. Sales data is gathered. The data is divided into four different matrices, with two matrices covering a similar time period one year apart and another matrix covering a time period of similar length to the time period to be forecast. Matrix completion methods are performed on the four matrices in various orders. Two matrices are combined to form one sub-problem, then two matrices are combined to form a second sub-problem. The two sub-problems are solved using a matrix completion method to create a forecast of the time period in question.”; Par. 52-“ One method of solving the above problems is to forecast items in groups (also known as clusters). In other words, instead of forecasting what each individual SKU will sell, one would place a SKU in a group with other SKUs that have similar characteristics. Then, one forecasts what the group of SKUs would sell. Data series 430, data series 440, and data series 450 could be forecast as a group. The forecast could then be used to order the proper number of items for each of the three SKUs. While there are currently existing methods and systems for grouping SKUs, it would be desirable to have a more accurate method and system of grouping SKUs for forecasting purposes. Modeling in groups is also known as multivariate modeling.”; Par. 23).
Shariff and Mukherjee are directed to demand forecasting. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the pivot table of Shariff and include additional data within a matrix, as taught by Mukherjee, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff with the motivation of having more accurate methodologies and systems for forecasting purposes (Mukherjee Par. 2).
Regarding Claim 11, Shariff specifically teaches 
A non-transitory computer readable medium storing one or more instructions which when executed by a processor on a system, cause the processor to perform method comprising: (Shariff Par. 13-“ In some embodiments, a computer program product may be provided comprising at least one computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions…”; Par. 25, “In some embodiments, the at least one memory and the computer program code for calculating the real time demand are further configured to, with the processor, cause the apparatus to access user search data,”);
collecting, via one or more hardware processors, a set of drivers of sales of a plurality of products of a predefined category from one or more sources of information, wherein the one or more source of information includes a point of sale (POS), an inventory management, a historical promotion, a competitor information, a demography of the point of sale and store level weather information; (Shariff Par. 7-“ In some embodiments, calculating the real time demand comprises accessing user search data, the user search data generated by a user interacting with a promotion and marketing service to identify a requested promotion, determining a first classification of the user search data by parsing the user search data into one or more terms, applying one or more terms within the user search data to a search index, wherein the first classification is configured to generate a mapping from the one or more terms within the user search data to at least one of a service or merchant, determining a second classification of the user search data, wherein the second classification identifies a requested redemption location for the requested promotion, and generating the identification pair for the search data that is representative of a promotion tuple, the identification pair comprising the first classification and the second classification.”; Par. 9, “An "identification pair" may be comprised of at least two searched attributes or, in some embodiments, a first classification and a second classification, the first classification identifying a category, subcategory, service or merchant, and the second classification identifying a location, sub-location, promotion area, or any geographic indication. In some embodiments, an identification pair may comprise a category (of a product, service or experience) and a location, the identification pair indicative of one or more promotions. For example, in some embodiments, the user search data may be received and a category specific data and location specific data may be extracted or otherwise identified. The location specific data and category specific data may be indicative or able to be associated with a promotion, promotion tuple in the context of calculating a real time demand, or a virtual offer in the context of forecasting a predicted demand.”);
aggregating, via one or more hardware processors, the collected set of drivers of sales of the plurality of a predefined category and a recorded sales of each product within a predefined time period, …(Shariff Par. 6-“In some embodiments, a method may be provided for forecasting demand comprising generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub -category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, “; Par. 68-“The probability may be based on associated consumer data related to, for example, at least” ; Par. 78 – “Aggregation” refers to processes whereby data is gathered, consolidated, formatted, stored, and expressed in summary form or a common format. “Aggregation” by consumer or “consumer aggregation” may refer to gathering, consolidating, formatting, storing, and expressing data (e.g., searched attributes) associated to a particular consumer or consumer ID. For example, consumer aggregation may include accessing or expressing consumer search data or searched attributes associated with the consumer (or consumer ID) received from the search system or from a particular client device. Similarly, aggregation by location or location aggregation may refer to gathering, consolidating, formatting, storing, and expressing data (e.g., consumer search data or searched attributes) associated with a particular location (e.g., Chicago) or hyper-location (e.g., Wrigleyville neighborhood of Chicago).”)
… wherein the set of drivers of sales include a demographic data associated with the plurality of products and a recorded information of one or more competitors of the plurality of products. (Shariff Par. 123-[competitor] -“The corresponding attribute data may comprise one or more of category data, sub-category data, competitor feature data, time data, financial stability risk data, median credit data, count of judgment data, risk level data, or web data (e.g., reviews, review scores, “likes” or the like).”; Par. 153 –[demographic] “As shown in block 404 of FIG. 4, an apparatus, such as the promotional system 1410, may include means, such as the demand module 102, the processor 1402 or the like, for calculating a probability that a consumer would buy a virtual offer. In some examples, the consumer data may be used as an input signal to a virtual offer generation system that is configured to use the consumer data to model the likelihood that a consumer would buy a particular virtual offer. For example, based on information such as demographic, area, historical stats, gender, income and/or the like, the model may output a probability that one or more consumer would purchase a particular virtual offer. In one embodiment, characteristics (e.g., mean or median income) of an area, demographic, or gender associated with a consumer may factor into the calculation of the probability that a consumer would buy a virtual offer.”).
analyzing, via one or more hardware processors, the processed data into a multivariate multi-structure machine learning model to enable simultaneous consideration of each of the one or more products behavior with respect to other products availability; (Shariff Par.-120- The data may then be normalized and supplied to a classifying model as attribute data. The process may then include training the classifying model to recognize one or more patterns indicative of a return rate of a provider in accordance with the attribute data. When given a provider and corresponding attribute data, the process may then identify a class of the provider in accordance with a plurality of corresponding attribute data, wherein the identification is determined based on one or more patterns determinative of a return rate by the classifying model. The corresponding attribute data may comprise one or more of category data, sub-category data, competitor feature data, time data, financial stability risk data, median credit data, count of judgment data, risk level data, or web data (e.g., reviews, review scores, "likes" or the like).; Par. 167-“ In some embodiments, additionally or alternatively, a total demand may be calculated using, in part, consumer activity (e.g., consumer search data or user search data) to identify, for example, additional sales that may have occurred if adequate supply was available to purchase. For example, in an exemplary embodiment, consumer activity, such as performing a search or browsing through the website/app, may be used to infer an intent to buy a promotion if, for instance, an acceptable promotion were found (e.g., available for purchase). In some embodiments, to do this, the consumer search data may be captured, parsed, and/or classified. For example, consumer search data may be captured in the form of text, characters, or the like input by a consumer or, in some examples, in the form of a browsing pattern.”; Par. 199-“ In some embodiments, each of the classifiers may be a trainable classifier that is adapted using supervised learning or unsupervised learning.”; Par. 25).
generating, via one or more hardware processors, one or more scenarios using one or more missing products and the aggregated set of drivers of sales of the one or more products of the predefined category; (Shariff Par.-251-252- “In some embodiments, providing a dashboard for the use cases described above may include a method to compute and scale a fill rate metric across multiple levels of geography and/or taxonomy. In some examples, the demand for a given identification pair may be estimated using search data, historical sales, and the probability of users from other subdivisions to travel to that division, for that promotion (e.g., product, service, or experience). Projected sales from existing promotions of the identification pair may then be used to compute a fill rate for the pair as min (Projected Supply, Projected Demand)/Projected Demand, which may then be aggregated to any level of geography or taxonomy. ; In some embodiments, the dashboard may be configured to include the flexibility to cut the data across varying levels of granularity for both geography and level of taxonomy, the ability to provide an end to end view of the Demand Gap.fwdarw.Deal Supply.fwdarw.Lead Supply chain, the intelligence to consistently point users towards the areas of greatest opportunity, the speed to quickly move from cut to cut as discoveries are made.”; Par. 25)
estimating, via one or more hardware processors, a sale of each product corresponding to availability of inventory of each of the one or more products of the predefined category and the generated one or more scenarios; (Shariff Par.-6- “In some embodiments, a method may be provided for forecasting demand comprising generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub-category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, wherein the probability is generated at least based on historical data related to the particular consumer and one or more related consumers, determining an estimated number of units to be sold for the virtual offer as a function of at least the probability, the estimated number of units representing a predicted demand, calculating a real time demand, wherein the real time demand is generated based on a plurality of generated identification pairs for the predetermined time period, and determining, using a processor, total demand by summing the predicted demand and the real time demand.; Par. 251-“ In some embodiments, providing a dashboard for the use cases described above may include a method to compute and scale a fill rate metric across multiple levels of geography and/or taxonomy. In some examples, the demand for a given identification pair may be estimated using search data, historical sales, and the probability of users from other subdivisions to travel to that division, for that promotion (e.g., product, service, or experience). Projected sales from existing promotions of the identification pair may then be used to compute a fill rate for the pair as min (Projected Supply, Projected Demand)/Projected Demand, which may then be aggregated to any level of geography or taxonomy.”; Par. 25) 
and estimating, via one or more hardware processors, a demand transfer of each product using the estimation of each product using the one or more generated scenarios and estimated sale of each product corresponding to availability of inventory of each of the one or more products of the predefined category. (Shariff Par.-92- “Using the residual demand, the supply ID module 104 is configured to assign each offer defined by the residual demand to one or more merchants in an instance in which the merchant is able to provide the same or similar goods, services and/or experiences as defined by the forecasted demand. In some examples, the one or more merchants may be determined based on a global listing of merchants stored in a merchant database. As such, to the extent the merchant provides a good, service or experience that matches or is related to a demanded offer, the demanded offer may be assigned or otherwise linked to that merchant. Each merchant may therefore be assigned zero or more demanded offers as defined by the residual demand. As such, each demanded offer may be assigned to zero or more merchants.”; Par. 25)
Shariff teaches use of pivot table in Par. 154 and the following feature is expounded upon by Mukherjee:
generating, via one or more hardware processors, a data matrix of the aggregated set of drivers to provide a multivariate multi- structure, wherein the data matrix comprises a plurality of columns and rows of the aggregated set of drivers of sales of the plurality of products of the predefined category and the recorded sales of each product within the predefined time period; (Mukherjee Abstract- “A system and method of forecasting using low-rank matrix completion is presented. Sales data is gathered. The data is divided into four different matrices, with two matrices covering a similar time period one year apart and another matrix covering a time period of similar length to the time period to be forecast. Matrix completion methods are performed on the four matrices in various orders. Two matrices are combined to form one sub-problem, then two matrices are combined to form a second sub-problem. The two sub-problems are solved using a matrix completion method to create a forecast of the time period in question.”; Par. 52-“ One method of solving the above problems is to forecast items in groups (also known as clusters). In other words, instead of forecasting what each individual SKU will sell, one would place a SKU in a group with other SKUs that have similar characteristics. Then, one forecasts what the group of SKUs would sell. Data series 430, data series 440, and data series 450 could be forecast as a group. The forecast could then be used to order the proper number of items for each of the three SKUs. While there are currently existing methods and systems for grouping SKUs, it would be desirable to have a more accurate method and system of grouping SKUs for forecasting purposes. Modeling in groups is also known as multivariate modeling.”; Par. 23).
processing, via one or more hardware processors, the aggregated data from the collected set of drivers of sales of the plurality of a predefined category and a recorded sales of each product within a predefined time period to facilitate the data matrix to improve demand transfer accuracy; (Mukherjee Abstract- “A system and method of forecasting using low-rank matrix completion is presented. Sales data is gathered. The data is divided into four different matrices, with two matrices covering a similar time period one year apart and another matrix covering a time period of similar length to the time period to be forecast. Matrix completion methods are performed on the four matrices in various orders. Two matrices are combined to form one sub-problem, then two matrices are combined to form a second sub-problem. The two sub-problems are solved using a matrix completion method to create a forecast of the time period in question.”; Par. 52-“ One method of solving the above problems is to forecast items in groups (also known as clusters). In other words, instead of forecasting what each individual SKU will sell, one would place a SKU in a group with other SKUs that have similar characteristics. Then, one forecasts what the group of SKUs would sell. Data series 430, data series 440, and data series 450 could be forecast as a group. The forecast could then be used to order the proper number of items for each of the three SKUs. While there are currently existing methods and systems for grouping SKUs, it would be desirable to have a more accurate method and system of grouping SKUs for forecasting purposes. Modeling in groups is also known as multivariate modeling.”; Par. 23).
Shariff and Mukherjee are directed to demand forecasting. It would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have improved upon the pivot table of Shariff and include additional data within a matrix, as taught by Mukherjee, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff with the motivation of having more accurate methodologies and systems for forecasting purposes (Mukherjee Par. 2).
Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff et al., US Publication No 20190012682A1 [hereinafter Shariff], in view of Mukherjee et al., US Publication No 20170061452A1 [hereinafter Mukherjee], and in further view of Schneider et al., US Publication No 20180349740A1 [hereinafter Schneider].
Regarding Claim 2 and Claim 7, Shariff  in view of Mukherjee teach the system of claim 1… and the method of claim 6…
wherein the data matrix includes an independent matrix and a dependent matrix. (Schneider Par. 71- “During the training phase, i.e. steps S12, S14, the model data 26 is fitted to the training data 22 and the training result data 24 according to the training function f. The training data 22 may comprise m samples, where each sample i contains a vector x.sup.(i) of n features/data values. The training data 22, as well as the field data 28, may be seen as independent variables. The training result data 24, as well as the result data 30, may comprise m scalars y.sup.(i), which also may be seen as a vector and/or may constitute the dependent variable. Let X and y denote the matrix and the vector of all independent and dependent variables, respectively. Then the model data 26 may be provided by a vector .theta. may be computed in the training phase by .theta.=f(X,y).).
Shariff and Mukherjee are directed to demand forecasting. Schneider is directed to prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the demand modeling of Shariff in view Mukherjee and expound upon the matrix data, as taught by Schneider, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff in view of Mukherjee with the motivation of improving the precision of the predictions (Schneider Par. 2).
Regarding Claim 3 and Claim 8, Shariff  in view of Mukherjee teach the system of claim 1… and the method of claim 6…
Shariff teaches
… with the set of drivers of sales along with the inventory of each of the one or more products. ((Shariff Par.-6- “In some embodiments, a method may be provided for forecasting demand comprising generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub-category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, wherein the probability is generated at least based on historical data related to the particular consumer and one or more related consumers, determining an estimated number of units to be sold for the virtual offer as a function of at least the probability, the estimated number of units representing a predicted demand, calculating a real time demand, wherein the real time demand is generated based on a plurality of generated identification pairs for the predetermined time period, and determining, using a processor, total demand by summing the predicted demand and the real time demand.; Par. 251-“ In some embodiments, providing a dashboard for the use cases described above may include a method to compute and scale a fill rate metric across multiple levels of geography and/or taxonomy. In some examples, the demand for a given identification pair may be estimated using search data, historical sales, and the probability of users from other subdivisions to travel to that division, for that promotion (e.g., product, service, or experience). Projected sales from existing promotions of the identification pair may then be used to compute a fill rate for the pair as min (Projected Supply, Projected Demand)/Projected Demand, which may then be aggregated to any level of geography or taxonomy.”; Par. 154)
Shariff in view of Mukherjee teaches modeling and the feature is expounded upon by Schneider:
wherein the independent matrix forms…. (Schneider Par. 71- “During the training phase, i.e. steps S12, S14, the model data 26 is fitted to the training data 22 and the training result data 24 according to the training function f. The training data 22 may comprise m samples, where each sample i contains a vector x.sup.(i) of n features/data values. The training data 22, as well as the field data 28, may be seen as independent variables. The training result data 24, as well as the result data 30, may comprise m scalars y.sup.(i), which also may be seen as a vector and/or may constitute the dependent variable. Let X and y denote the matrix and the vector of all independent and dependent variables, respectively. Then the model data 26 may be provided by a vector .theta. may be computed in the training phase by .theta.=f(X,y).).
Shariff and Mukherjee are directed to demand forecasting. Schneider is directed to prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the demand modeling of Shariff in view Mukherjee and expound upon the matrix data, as taught by Schneider, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff in view of Mukherjee with the motivation of improving the precision of the predictions (Schneider Par. 2).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff et al., US Publication No 20190012682A1 [hereinafter Shariff], in view of Mukherjee et al., US Publication No 20170061452A1 [hereinafter Mukherjee], in further view of Schneider et al., US Publication No 20180349740A1 [hereinafter Schneider], and in further view of Shubhankar., US Publication No 20160260110A1 [hereinafter Shubhankar].
Regarding Claim 4 and Claim 9, Shariff in view of Mukherjee in further view of Schneider teach the system of claim 2… and the method of claim 7…
Shariff in view of Mukherjee fail to teach the following feature by Schnieder:
…dependent matrix…(Schneider Par. 71- “During the training phase, i.e. steps S12, S14, the model data 26 is fitted to the training data 22 and the training result data 24 according to the training function f. The training data 22 may comprise m samples, where each sample i contains a vector x.sup.(i) of n features/data values. The training data 22, as well as the field data 28, may be seen as independent variables. The training result data 24, as well as the result data 30, may comprise m scalars y.sup.(i), which also may be seen as a vector and/or may constitute the dependent variable. Let X and y denote the matrix and the vector of all independent and dependent variables, respectively. Then the model data 26 may be provided by a vector .theta. may be computed in the training phase by .theta.=f(X,y).).
Shariff and Mukherjee are directed to demand forecasting. Schneider is directed to prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the demand modeling of Shariff in view Mukherjee and expound upon the matrix data, as taught by Schneider, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff in view of Mukherjee with the motivation of improving the precision of the predictions (Schneider Par. 2).
Shariff in view of Mukherjee in further view of Schneider fail to teach the following feature taught by Shubhankar:
wherein the … matrix comprises number of columns that equal to number of products and each column represents individual product sales. (Shubhankar Par. 35- “Mathematically speaking, the problems to be solved can be expressed using matrix mathematics. Let Matrix Y be an n×m matrix containing information about sales per time period. This can be termed panel data. There are n rows Yi, each with a length m. Each row represents data about a certain SKU. Each column can represent sales data for a certain time period. The time periods can be a variety of different time periods. In some embodiments, the time period is a day. In some embodiments, the time period is a week (thus, each column would represent the sales of a particular week for each item). In some embodiments, the time period is a month. Any time period can be chosen.; Abstract- “A system and method for forecasting the sales of a new item, i.e., one with no historical sales data, is presented. Two matrices are presented, a feature matrix and a sales matrix. The matrices are divided into training matrices and prediction matrices. The training matrices are decomposed, then regression analysis is performed to determine the weight of various columns of the training feature matrix. Thereafter, the weights could be used on the training prediction matrix to predict sales. The sales predictions can be used to order SKUs for a retailer or distributor. Other embodiments are also disclosed herein.”).
Shariff, Mukherjee, Schneider and Shubhankar are directed to demand forecasting. Schneider is directed to prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the demand modeling of Shariff in view Mukherjee in further view of Schneider and expound upon the matrix data, as taught by Schneider, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff in view of Mukherjee in further view of Schneider with the motivation of more accurately forecasting the sales of items for a retailer or distributor. (Shubhankar Par. 2).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff et al., US Publication No 20190012682A1 [hereinafter Shariff], in view of Mukherjee et al., US Publication No 20170061452A1 [hereinafter Mukherjee], and in further view of Panchamgam, US Publication No 20160335586 A1 [hereinafter Panchamgam].
Regarding Claim 5 and Claim 10, Shariff in view of Mukherjee teach the system of claim 1… and the method of claim 6…
Shariff in view of Mukherjee fail to teach the following feature expounded upon by Panchamgam:
wherein the demand transfer value from the demand transfer estimation module is used to modify the facings which is in proportion to the demand transfer values and also to provide visibility on demand transference that happens across different products. (Panchamgam Par. 32- “At 230, an expected sales volume for each item and available shelf position pair is calculated based on a selected demand model. In one embodiment, the demand model predicts the expected sales volume for each item and shelf position pair based on i) a quantity of item facings produced by positioning the item in the shelf position and ii) a demand transference from items in the corpus that are not included in the set of items. In one embodiment, a service level for each item and shelf position pair is also calculated based on the selected demand model.”; Par. 44-“ The calculation logic 380 uses a selected demand model to calculate, for each item and shelf position pair, a predicted sales volume. The predicted sales volume for each item and shelf position pair is one input that is provided by the formulation logic 110 to the solver. In one embodiment, the demand model used by the calculation logic 380 captures two main aspects: i) the effect of the number of facings and ii) the demand transference due to an item that is dropped from consideration for the assortment (e.g., an item that is made part of the exclusion group). The demand model recognizes that there is a trade-off between the lift in sales obtained by increasing the number of facings for an item and the fact that the lift in sales due to one extra facing follows the law of diminishing returns (in a non-linear fashion). The demand model also captures the substitution of demand for an item when a competing item is dropped from the assortment.”).
Shariff , Mukherjee and Panchamgam are directed to demand modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the demand modeling of Shariff in view Mukherjee and expound upon the demand data, as taught by Panchamgam, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shariff in view of Mukherjee with the motivation of finding an optimal assortment and arrangement of the assortment (Panchamgam Par. 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication Number 20120303411A1 to Chen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Anita Y Coupe, can be reached at (571) 270-03614. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/          Supervisory Patent Examiner, Art Unit 3624